Citation Nr: 1114133	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  09-22 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to enhanced dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1311(a)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1961.  He died in December 2007.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 administrative decision issued by the RO.

In December 2010, the appellant testified from the RO via videoconference hearing held before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran was in receipt of a total compensation rating for more than eight years preceding his death.

2.  The appellant was not continuously married to the Veteran for the eight years preceding his death.


CONCLUSION OF LAW

The criteria the assignment of enhanced DIC benefits have not been met.  38 U.S.C.A.§§ 13.11 (a)(2), 5107 (West 2002); 38 C.F.R. §§ 3.10, 3.22 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The appellant's claim in this appeal is found to lack legal merit.  The notice and duty to assist provisions have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002). 


II.  Enhanced DIC Benefits

The appellant is seeking entitlement to enhanced DIC benefits.  Under 38 U.S.C.A. § 1311(a)(2), the rate of payment of DIC to a surviving spouse shall be increased by a certain sum (an enhanced rate of DIC) in the case of the death of a veteran who at the time of death was in receipt of or was entitled to receive (or but for the receipt of retired pay or retirement pay was entitled to receive) compensation for a service-connected disability that was rated totally disabling for a continuous period of at least eight years immediately preceding death.

Additionally, in determining the period of a veteran's disability for purposes of the preceding sentence, only periods in which the veteran was married to the surviving spouse shall be considered.  Id.  (emphasis added).  

Pursuant to 38 C.F.R. § 3.10(f), the phrase "entitled to receive" means that the veteran filed a claim for disability compensation during his or her lifetime and one of the following circumstances is satisfied: (i) The veteran would have received total disability compensation for the period specified in paragraph (c) of this section but for clear and unmistakable error committed by VA in a decision on a claim filed during the veteran's lifetime; or (ii) Additional evidence submitted to VA before or after the veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with Sec. 3.156(c) and 3.400(q)(2) of this part for the period specified in paragraph (c) of this section; or (iii) At the time of death, the veteran had a service-connected disability that was continuously rated totally disabling by VA for the period specified in paragraph (c) of this section, but was not receiving compensation because: (A) VA was paying the compensation to the veteran's dependents; (B) VA was withholding the compensation under the authority of 38 U.S.C. 5314 to offset an indebtedness of the veteran; (C) The veteran had not waived retired or retirement pay in order to receive compensation; (D) VA was withholding payments under the provisions of 10 U.S.C. 1174(h)(2); (E) VA was withholding payments because the veteran's whereabouts were unknown, but the veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (F) VA was withholding payments under 38 U.S.C. 5308 but determines that benefits were payable under 38 U.S.C. 5309.  See 38 C.F.R. § 3.10; see also National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 476 F. 3d 872, 876 (Fed. Cir. 2007) (NOVA III).

Effective on January 21, 2000, VA promulgated a final regulation pertaining to DIC benefits for survivors of certain veterans rated totally disabled at time of death.  See 65 Fed. Reg. 3,388-3,392 (2000): a revision of 38 C.F.R. § 3.22.  The final regulation established an interpretive rule reflecting VA's conclusion that 38 U.S.C.A.§ 1318 authorizes payment of DIC only in cases where the veteran had, during his or her lifetime, established a right to receive total service-connected disability compensation from VA for the period required by the statute, or would have established such a right if not for CUE by VA.

Although the Veteran was in receipt of a total compensation rating for more than eight years prior to his death, the appellant was not continuously married to him for the entire eight year period preceding his death.  

In other words, to the meet the statutory requirement for enhanced DIC benefits, the appellant must have been married to the Veteran for the same eight years.  

Specifically, the record reflects that the appellant was married to the Veteran from December 1963 to December 1999.  (See December 1963 Marriage Certificate and December 1999 Dissolution of Marriage).  The marriage was dissolved in December 1999.  It was noted in the petition that the Veteran and appellant had lived together until on or about November 1, 1998.  The Veteran and the appellant remarried in August of 2001.  The Veteran died in December of 2007, approximately 6 years later.  (See Death Certificate).

The Board acknowledges the appellant's statements that she was the only family that the Veteran had for many years prior to his death and was married to him for over 44 years and that, during their estrangement, she continued to care for him and was involved in his daily life.  (See June 2009 Form 9 and March 2009 Written Statement).

However, the pertinent legal authority governing enhanced DIC benefits is clear and specific, and the Board is bound by such authority.  

While the Board is sympathetic to her claim and the fact that she is the sole support for her disabled daughter, the Board does not have authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  The authority to award equitable relief is committed to the discretion of the Secretary of VA under 38 U.S.C.A. § 503(a) (West 2002), and the Board is without jurisdiction to consider that which is solely committed to the Secretary's discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).  

Therefore, the Board is bound by the law, and this decision is dictated by the relevant statutes and regulations.

On these facts, the enhanced DIC benefits are not payable by law, and the appellant's claim must be denied.  Where, as here, the law and not the evidence is dispositive, the matter on appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for enhanced dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1311(a)(2) is denied by law.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


